DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-11 in the reply filed on December 5th, 2022 is acknowledged.  Claims 12-20 have been cancelled.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Patent No. 5,009,683).
	Wilson discloses an external ventilation system of a capsule pod sleeping chamber (10) comprising: 
A wall at numeral 12 of the capsule pod sleeping chamber (10), the wall including: 
An exterior side that faces a communal space (18); and 
An interior side that faces an interior of the capsule pod sleeping chamber (10); 
A duct (24) to route first air out from the communal space (18) to an area in the duct (24) separated from air of the capsule pod sleeping chamber (10) so as not to contaminate second air of the capsule pod sleeping chamber (10) because of the decontamination components in duct with the first air of the communal space (column 3, line 50 to column 4, line 25), the duct located between the exterior side and the interior side as shown in Figure 1; and 
An aperture (12) located on the exterior side opening into the duct (column 2, line 44).

Regarding claim 3, Wilson also discloses that the area separated from the air of the capsule pod sleeping chamber (10) is occupied by a purifier unit (column 3, line 50 to column 4, line 25).

Concerning claim 5, Wilson further discloses that the area separated from the air of the capsule pod sleeping chamber (10) is external to the communal space (18), as said area is the area within decontamination ducting walkway (24).

With respect to claim 6, Wilson continues to disclose that the duct (24) is configured to align and couple to an additional capture pod sleeping chamber located adjacent to the capsule pod sleeping chamber (column 3, lines 53-56).

Regarding claim 7, the reference also discloses that an entrance, which is the doorway (12) into the capsule pod sleeping chamber (10) is located between the duct (24) and an arbitrary additional duct that has not been positively recited in claim 6.

Concerning claims 8 & 9, Wilson further discloses an additional duct to route third air into the communal space (18) from a second outside area that is separated from the capsule pod sleeping chamber (10) so as not to contaminate the first air of the communal space (18) with the second air of the capsule pod sleeping chamber (10), the additional duct located between the exterior side and the interior side (column 3, lines 5-23); and 
An additional aperture (14) located on the exterior side that opens into the additional duct (column 3, lines 5-23), wherein the additional duct (14) is configured to align with one or more duct of one or more capture pod sleeping chamber located adjacent to the capsule pod sleeping chamber (10) as shown in Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 5,009,685) in view of Hussain et al. (U.S. Publication No. 2017/0176034).
Regarding claim 2, Wilson is relied upon as set forth above.  While Wilson continues to disclose that the aperture is a vent as shown at the arrows in Figure 3, the reference does not appear to disclose that the vent has a mechanism for adjusting a flow rate of the first air through the vent.  Hussain discloses smart vents that are utilized to control the conditions within a room, wherein the vents have mechanism for adjusting a flow rate of the first air through the vent as shown in Figure 6.  Hussain discloses that the mechanism is provided in order to in order to control the flow of air into a room by obstructing or allowing the airflow through the vent (paragraph 55).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a mechanism with the vent of Wilson in order to in order to control the flow of air into a room by obstructing or allowing the airflow through the vent as exemplified by Hussain.

Concerning claim 10, while Wilson discloses that the additional duct includes a venting mechanism to control the flow of air (column 3, lines 5-25), the reference does not appear to disclose that the additional duct includes an ultraviolet light source.  As noted above, Hussain discloses a venting mechanism to control the flow of air in a duct (paragraph 55).  The reference continues to disclose that the venting mechanism in the duct further includes an ultraviolet light source (677) to filter particulates and purify the air flowing through said duct (paragraph 55).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an ultraviolet light source in the additional duct of Wilson in order to filter particulates and purify the air flowing through said duct as exemplified by Hussain as well.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 5,009,685) in view of Wang (International Publication No. CN 103881350 A).
Wilson is relied upon as set forth above.  While Wilson discloses that the walls of the system create a room that is subjected to bacteria, viruses and contaminants (column 1, lines 27-35), the reference does not appear to disclose that the walls are composed of an anti-microbial material.  Wang discloses walls that are subjected to bacteria, viruses and contaminants, wherein the walls are composed of an anti-mircobial material (paragraphs 1-4).  The reference continues to disclose that the walls are composed of anti-microbial material in order to adsorb negatively charged bacteria (paragraph 11).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to compose the walls of Wilson with anti-microbial material in order to adsorb negatively charged bacteria as exemplified by Wang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 5,009,685) in view of Homan et al. (U.S. Publication No. 2006/0107635).
Wilson is relied upon as set forth above.  Wilson does not appear to disclose that the additional duct includes a high-efficiency particulate filter.  Homan discloses a ventilation system connecting a communal space and a capsule pod, wherein the system includes a plurality of ducts (paragraph 85) as shown in Figure 1.  The reference continues to disclose that the ducts are provided with high-efficiency particulate filters in order to filter particulates within the airflow that are greater than 3 µm in size (paragraphs 76 and 85).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the ducts of Wilson with high-efficiency particulate filters order to filter particulates within the airflow that are greater than 3 µm in size as exemplified by Homan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18 and 20-22 of copending Application No. 16/898,323 (herein referred to as the reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-11 are met by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799